                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

ELI ALAN GOICH,
                                                                MEMORANDUM DECISION
                            Plaintiff,                          & ORDER TO CURE DEFICIENT
                                                                AMENDED COMPLAINT
v.

DR. JOHN WOOD et al.,                                            Case No. 2:18-CV-731-JNP
                            Defendants.                          District Judge Jill N. Parrish



         Pro se plaintiff, inmate Eli Alan Goich, brings this civil rights action under 42 U.S.C. §

1983,1 in forma pauperis, see 28 id. § 1915. Having now screened the Amended Complaint,

(Doc. No. 7), under its statutory review function,2 the court orders plaintiff to file an amended

complaint to cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C. § 1983.
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C. § 1915A.
                         AMENDED COMPLAINT’S DEFICIENCIES

Plaintiff’s Amended Complaint:

(a) does not affirmatively link Defendants to civil rights violations.

(b) improperly names Weber County “medical staff” as § 1983 defendants, when each staff
member must be named individually and affirmatively linked to each alleged constitutional
violation

(c) possibly tries to state § 1983 claims in violation of municipal-liability doctrine (see below).

(d) names some possible defendants only in the text, not in Complaint’s heading.

(e) needs clarification regarding claims of inadequate medical treatment (see below).

(f) is not on the form complaint required by the court.

(g) needs clarification regarding what constitutes a cause of action under the American with
Disabilities Act (ADA) (see below).

(h) names State of Utah entity as a defendant which violates governmental-immunity principles
(see below).

(i) asserts claims appearing to be based on conditions of current confinement; however, the
complaint was apparently not submitted using the legal help plaintiff is entitled to by his
institution under the Constitution. See Lewis v. Casey, 518 U.S. 343, 356 (1996) (requiring
prisoners be given "'adequate law libraries or adequate assistance from persons trained in the
law' . . . to ensure that inmates . . . have a reasonably adequate opportunity to file nonfrivolous
legal claims challenging their convictions or conditions of confinement") (quoting Bounds v.
Smith, 430 U.S. 817, 828 (1977) (emphasis added)).

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements ensure "that defendants enjoy fair notice of what the claims
against them are and the grounds upon which they rest." TV Commc'ns Network, Inc. v ESPN,

Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Moreover, it is improper for the court "to assume the role of advocate for

a pro se litigant." Id. Thus, the court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3




3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.
       (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to

have done what to whom.'" Stone v. Albert, 338 F. App’x 757, (10th Cir. 2009) (unpublished)

(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).

Plaintiff should also include, as much as possible, specific dates or at least estimates of when

alleged constitutional violations occurred.

       (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim.

       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). However, Plaintiff need not

include grievance details in his complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).
                                      • Municipal Liability

       To establish liability of municipal entities, such as Weber County, under § 1983, "a

plaintiff must show (1) the existence of a municipal custom or policy and (2) a direct causal link

between the custom or policy and the violation alleged." Jenkins v. Wood, 81 F.3d 988, 993-94

(10th Cir. 1996) (citing City of Canton v. Harris, 489 U.S. 378, 385 (1989)). Municipal entities

may not be held liable under § 1983 based on the doctrine of respondeat superior. See Cannon v.

City and Cty. of Denver, 998 F.2d 867, 877 (10th Cir. 1993); see also Monell v. Dep't of Soc.

Servs., 436 U.S. 658, 694 (1978).

       Plaintiff has not so far established a direct causal link between his alleged injuries and

any custom or policy of Weber County. Thus, the court concludes that Plaintiff's complaint, as it

stands, appears to fail to state claims against Weber County.

                                • Inadequate Medical Treatment

       The Eighth Amendment’s ban on cruel and unusual punishment requires prison officials

to “provide humane conditions of confinement” including “adequate . . . medical care.” Craig v.

Eberly, 164 F.3d 490, 495 (10th Cir. 1998)) (quoting Barney v. Pulsipher, 143 F.3d 1299, 1310

(10th Cir. 1998)). To state a cognizable claim under the Eighth Amendment for failure to provide

proper medical care, “a prisoner must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to serious medical needs.” Olson v. Stotts, 9 F.3d 1475, 1477 (10th Cir.

1993) (emphasis in original) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Any Eighth Amendment claim must be evaluated under objective and subjective prongs:

(1) “Was the deprivation sufficiently serious?” And, if so, (2) “Did the officials act with a

sufficiently culpable state of mind?” Wilson v. Seiter, 501 U.S. 294, 298 (1991).
       Under the objective prong, a medical need is “sufficiently serious . . . if it is one that has

been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” Sealock, 218 F.3d at 1209

(citations & quotation marks omitted).

       The subjective component requires the plaintiff to show that prison officials were

consciously aware that the prisoner faced a substantial risk of harm and wantonly disregarded the

risk “by failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847

(1994). “[T]he ‘inadvertent failure to provide adequate medical care’ tantamount to negligence

does not satisfy the deliberate indifference standard.” Sparks v. Singh, 690 F. App’x 598, 604

(10th Cir. 2017) (unpublished) (quoting Estelle v. Gamble, 429 U.S. 97, 105–06 (1976)).

Furthermore, “a prisoner who merely disagrees with a diagnosis or a prescribed course of

treatment does not state a constitutional violation.” Perkins v. Kan. Dep’t of Corrs., 165 F.3d

803, 811 10th Cir. 1999); see also Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010)

(“Disagreement with a doctor’s particular method of treatment, without more, does not rise to the

level of an Eighth Amendment violation.”).

                                               • ADA

       Plaintiff should also consider this information in amending his complaint:

               To state a failure-to-accommodate claim under [ADA], [Plaintiff]
               must show: (1) he is a qualified individual with a disability; (2) he
               was "either excluded from participation in or denied the benefits of
               some public entity's services, programs, or activities"; (3) such
               exclusion or denial was by reason of his disability; and (4) [Weber
               County] knew he was disabled and required an accommodation.

Ingram v. Clements, 705 F. App’x 721, 725 (10th Cir. 2017) (quoting J.V. v. Albuquerque Pub.

Sch., 813 F.3d 1289, 1295, 1299 (10th Cir. 2016)). Further,
               "Courts have recognized three ways to establish a discrimination
               claim: (1) intentional discrimination (disparate treatment); (2)
               disparate impact; and (3) failure to make a reasonable
               accommodation." J.V., 813 F.3d at 1295. "The ADA requires more
               than physical access to public entities: it requires public entities to
               provide 'meaningful access' to their programs and services."
               Robertson v. Las Animas County Sheriff’s Dep’t, 500 F.3d 1185,
               1195 (10th Cir. 2007). To effectuate this mandate, "the regulations
               require public entities to 'make reasonable modifications in
               policies, practices, or procedures when the modifications are
               necessary to avoid discrimination on the basis of
               disability.'" Id. (quoting 28 C.F.R. § 35.130(b)(7)).

Villa v. Dep’t of Corrs., 664 F. App’x 731, 734 (10th Cir. 2016).

                                         • State Immunity

       Finally, the Eleventh Amendment prevents "suits against a state unless it has waived its

immunity or consented to suit, or if Congress has validly abrogated the state's immunity." Ray v.

McGill, No. CIV-06-0334-HE, 2006 U.S. Dist. LEXIS 51632, at *8 (W.D. Okla. July 26, 2006)

(unpublished) (citing Lujan v. Regents of Univ. of Cal., 60 F.3d 1511, 1522 (10th Cir. 1995);

Eastwood v. Dep't of Corrs., 846 F.2d 627, 631 (10th Cir. 1988)). Plaintiff asserts no basis for

determining that the State has waived its immunity or that it has been abrogated by Congress.

Because any claims against the State appear to be precluded by Eleventh Amendment immunity,

the Court believes it has no subject-matter jurisdiction to consider them. See id. at *9.

                             MOTIONS TO APPOINT COUNSEL

       The Court now addresses Plaintiff's motions for the Court to ask pro bono counsel to

represent him. Plaintiff has no constitutional right to counsel. See Carper v. Deland, 54 F.3d 613,

616 (10th Cir. 1995); Bee v. Utah State Prison, 823 F.2d 397, 399 (10th Cir. 1987). However,

the Court may in its discretion appoint counsel for indigent plaintiffs. See 28 U.S.C.S. §

1915(e)(1) (2018); Carper, 54 F.3d at 617; Williams v. Meese, 926 F.2d 994, 996 (10th Cir.
1991). Plaintiff bears the burden of convincing the court that his claim has enough merit to

warrant appointment of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).

        In deciding whether to ask counsel to represent plaintiff free of charge, this court

considers a variety of factors, like “'the merits of the litigant's claims, the nature of the factual

issues raised in the claims, the litigant's ability to present his claims, and the complexity of the

legal issues raised by the claims.'" Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)

(quoting Williams, 926 F.2d at 996); accord McCarthy, 753 F.2d at 838-39. Considering the

above factors, the court concludes that, at this time, plaintiff's claims may not be colorable, the

issues in this case are not complex, and plaintiff is not incapacitated or unable to adequately

function in pursuing this matter. Thus, the court denies for now plaintiff's motions for appointed

counsel.

                                               ORDER

        IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Second Amended Complaint.”

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if he wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve a Second Amended Complaint on Defendants; instead the court

will perform its screening function and determine itself whether the amended complaint warrants

service. No further motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2019)
(“The officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(5) Plaintiff's motions for appointed counsel are DENIED, (see Doc. Nos. 5 & 9); however, if,

after the case develops further, it appears that counsel may be needed or of specific help, the

court will ask an attorney to appear pro bono on Plaintiff's behalf.

(6) Plaintiff’s motion for service of process is DENIED. (Doc. No. 10.) There is no valid

complaint on file as of this Order.



Signed May 29, 2019

                                              BY THE COURT




                                              ______________________________

                                              Jill N. Parrish

                                              United States District Court Judge
